DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement(s) filed on June 10, 2020; October 11, 2020; October 19, 2020 have/has been acknowledged and considered by the examiner.  Initialed copies of supplied IDS(s) forms are included in this correspondence. 

Specification
The abstract of the disclosure is objected to because too many paragraphs.  Correction is required.  See MPEP § 608.01(b).
	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Double Patenting
Claim 2 of this application is patentably indistinct from claim 2 of Application No. 16/771668. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

Claim 2 of this application is patentably indistinct from claim 2 of Application No. 16/771649. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. 

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claim 2 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 2 of copending Application No. 16/771668 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Claim 2 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 2 of copending Application No. 16/771449 (reference provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-23 of copending Application No. 16/771668 (reference application; herein US 668). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant Application Claim 1
US 668 corresponding claim
an optical system comprising a lens satisfying
Claim 1
ndLZ + (0.01425 * vdLZ) < 2.12
Claim 2
0.702 < θgFLZ + (0.00316 * vdLZ)
Claim 1


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
As to claims 2-23, US 668 claims 2-23 recite substantially similar subject matter.


Claims 1-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-23 of copending Application No. 16/771649 (reference application; herein US 649). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant Application Claim 1
US 649 corresponding claim
an optical system comprising a lens satisfying
Claim 1
ndLZ + (0.01425 * vdLZ) < 2.12
Claim 1
0.702 < θgFLZ + (0.00316 * vdLZ)
Claim 2


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
As to claims 2-23, US 649 claims 2-23 recite substantially similar subject matter.

Claims 1-4, 9, 11, 13, 15, 17-18, 20-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11 of copending Application No. 17/283717 (reference application; herein US 717). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant Application Claim 1
US 717 corresponding claim
an optical system comprising a lens satisfying
Claim 1
ndLZ + (0.01425 * vdLZ) < 2.12
Claim 11
0.702 < θgFLZ + (0.00316 * vdLZ)
Claim 11


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
As to claims 2-4, 9, 11, 13, 15,17-18, 20-22
Claims 1-4, 9, 11, 13, 15, 17-18, 20-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 17/283409 (reference application; herein US 409). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant Application Claim 1
US 409 corresponding claim
an optical system comprising a lens satisfying
Claim 1
ndLZ + (0.01425 * vdLZ) < 2.12
Claim 10
0.702 < θgFLZ + (0.00316 * vdLZ)
Claim 10


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
As to claims 2-4, 9, 11, 13, 15, 17-18, 20-22, US 409 claims 1, 10 recite substantially similar subject matter.

Claims 1-4, 9, 11, 13, 15, 17-18, 20-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6 and 8 of U.S. Patent No. 11,143,849 (herein US 849). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant Application Claim 1
US 849 corresponding claim
an optical system comprising a lens satisfying
Claim 6
ndLZ + (0.01425 * vdLZ) < 2.12
Claim 6 (overlapping range)
0.702 < θgFLZ + (0.00316 * vdLZ)
Claim 6 (overlapping range)


	As to claims 2-4, 9, 11, 13, 15, 17-18, 20-22, US 849 claims 6 and 8 recite substantially similar subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4, 7-8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	As to claim 4, the claim recites “the lens satisfies 1.83 < ndLZ + (0.00787*vdLZ)” which changes the range of values as required in claim 1 for the relationship between ndLZ and vdLZ.  For example, vdLZ = 50, ndLZ = 1.5 satisfies the condition from claim 4, but doesn’t satisfy the condition of claim 1, thus claim 4 does not include all the limitations of claim 1.
	As to claim 7, the claim recites “the lens satisfies… ndLZ - (0.040*vdLZ - 2.470)*vdLZ  < 39.809” which changes the range of values as required in claim 1 for the relationship between ndLZ and vdLZ.  For example vdLZ = 50, ndLZ = 1.5 satisfies the condition of claim 7, but does not satisfy claim 1, thus claim 7 does not include all the limitations of claim 1.
	As to claim 8, the claim recites “the lens satisfies… ndLZ - (0.020*vdLZ - 1.080)*vdLZ  < 16.260” which changes the range of values as required in claim 1 for the .

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-18 and 20-23 are rejected under 35 U.S.C. 102(a1) as being anticipated by Fujibayashi (JP 2006-301508; cited by Applicant; reference made to machine translation provided by Applicant).
	As to claim 1, Fujibayashi teaches an optical system comprising a lens satisfying:
	ndLZ + (0.01425 * vdLZ) < 2.12 (Fujibayashi Fig. 3 - GIT; para. [0090] - vdLZ = 28.02; ndLZ = 1.61909 Fig. 5 - GIT; para. [0091] - vdLZ = 21.6; ndLZ = 1.70877)
	0.702 < θgFLZ + (0.00316 * vdLZ) (Fujibayashi Fig. 3 - GIT; para. [0090] - vdLZ = 28.02; θgFLZ = 0.765; Fig. 5 - GIT; para. [0091] - vdLZ = 21.6; θgFLZ = 0.817).
claim 2, Fujibayashi teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Fujibayashi further teaches satisfying vdLZ < 35.0 (Fujibayashi para. [0090] - vdLZ = 28.02).
	As to claim 3, Fujibayashi teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Fujibayashi further teaches satisfying 18.0 < vdLZ < 35.0 (Fujibayashi para. [0090] - vdLZ = 28.02).
	As to claim 4, Fujibayashi teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Fujibayashi further teaches satisfying 1.83 < ndLZ + (0.00787 * vdLZ) (Fujibayashi para. [0090] - vdLZ = 28.02; ndLZ = 1.61909).
	As to claim 5, Fujibayashi teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Fujibayashi further teaches ndLZ (Fujibayashi para. [0090] - ndLZ = 1.61909).
	As to claim 6, Fujibayashi teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Fujibayashi further teaches satisfying DLZ > 0.80 (Fujibayashi para. [0090] - D = 0.921 mm).
	As to claim 7, Fujibayashi teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Fujibayashi further teaches satisfying ndLZ < 1.63 (Fujibayashi para. [0090] - ndLZ = 1.61909); ndLZ - (0.040 * vdLZ - 2.470)*(vdLZ) < 39.809 (Fujibayashi para. [0090] - vdLZ = 28.02; ndLZ = 1.61909).
	As to claim 8, Fujibayashi teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Fujibayashi further teaches satisfying ndLZ - (0.020*vdLZ - 1.080)*vdLZ < 16.260 (Fujibayashi para. [0090] - vdLZ = 28.02; ndLZ = 1.61909).
claim 9, Fujibayashi teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Fujibayashi further teaches 18.0 < vdLZ < 27.0 (Fujibayashi para. [0091] - vdLZ = 21.6).
	As to claim 10, Fujibayashi teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Fujibayashi further teaches satisfying 1.70 < ndLZ < 1.85 (Fujibayashi para. [0091] - ndLZ = 1.70877).
	As to claim 11, Fujibayashi teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Fujibayashi further teaches 0.702 < θgFLZ + (0.00316 * vdLZ) < 0.900 (Fujibayashi Fig. 3 - GIT; para. [0090] - vdLZ = 28.02; θgFLZ = 0.765; Fig. 5 - GIT; para. [0091] - vdLZ = 21.6; θgFLZ = 0.817).
	As to claim 12, Fujibayashi teaches all the limitations of the instant invention as detailed above with respect to claim 11, and Fujibayashi further teaches satisfying 1.55 < ndLZ < 1.70 (Fujibayashi para. [0090] - ndLZ = 1.61909).
	As to claim 13, Fujibayashi teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Fujibayashi further teaches satisfying 27.0 < vdLZ < 35.0 (Fujibayashi para. [0090] - vdLZ = 28.02).
	As to claim 14, Fujibayashi teaches all the limitations of the instant invention as detailed above with respect to claim 13, and Fujibayashi further teaches satisfying 1.55 < ndLZ < 1.70 (Fujibayashi para. [0090] - ndLZ = 1.61909).
	As to claim 15, Fujibayashi teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Fujibayashi further teaches satisfying 25.0 < vdLZ < 31.0 (Fujibayashi para. [0090] - vdLZ = 28.02).
claim 16, Fujibayashi teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Fujibayashi further teaches satisfying 1.55 < ndLZ < 1.70 (Fujibayashi para. [0090] - ndLZ = 1.61909).
	As to claim 17, Fujibayashi teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Fujibayashi further teaches an object side lens disposed nearest to an object (Fujibayashi Fig. 3 - L1; Fig. 5 - L1), wherein the lens is disposed nearer to an image than the object side lens (Fujibayashi Fig. 3 - GIT; Fig. 5 - GIT).
	As to claim 18, Fujibayashi teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Fujibayashi further teaches an image side lens disposed nearest to an image (Fujibayashi Fig. 3 - L5p; Fig. 5 - L5p), wherein the lens is disposed nearer to an object than the image side lens (Fujibayashi Fig. 3 - GIT; Fig. 5 - GIT).
	As to claim 20, Fujibayashi teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Fujibayashi further teaches an optical apparatus configured to comprise the optical system (Fujibayashi Fig. 3, Fig. 5; para. [0001]).
	As to claim 21, Fujibayashi teaches a method of manufacturing an optical system comprising disposing lenses within a lens barrel (Fujibayashi para. [0001]) so as to include a lens satisfying ndLZ + (0.01425 * vdLZ) < 2.12 (Fujibayashi Fig. 3 - GIT; para. [0090] - vdLZ = 28.02; ndLZ = 1.61909 Fig. 5 - GIT; para. [0091] - vdLZ = 21.6; ndLZ = 1.70877)

	As to claim 22, Fujibayashi teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Fujibayashi further teaches the lens is a single lens or a one of a cemented lens which is made by cementing two lenses (Fujibayashi Fig. 3 - GIT; Fig. 5 - GIT).
	As to claim 23, Fujibayashi teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Fujibayashi further teaches at least one of lens surfaces of the lens faces air (Fujibayashi Fig. 3 - GIT).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Fujibayashi (cited above).
	As to claim 19, Fujibayashi teaches all the limitations of the instant invention as detailed above with respect to claim 1, but doesn’t clarify if the lens is made of glass. It would have been obvious to one of ordinary skill in the art at the time of invention to provide the lens as glass, since it has been held to be within the ordinary skill in the art to select a known material on the basis of its suitability for the intended use.  Sinclair and Carroll Co. v. Interchemical Corp. 65 USPQ 297 (1945).  Glass and plastic/resin are known materials for making lenses and are chosen for their various abilities - e.g. light weight, thermal properties, etc. as is necessary for the particular lens system.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hirakawa et al. (US 2016/0202495) and Ohara S-FTM161 are cited as a lens system using Ohara optical glass S-FTM16 (nd = 1.59; vd = 35.31; Table 6-1) which meets various claimed conditions; Matsumura (US 2012/0026601; Table 17) teaches materials meeting the claimed conditions; Yamashita et al. (US 2021/0026133), Yamashita et al. (US 2021/0072520); Uehara (US 2021/0349293); Uehara (US 2021/0341716) are cited as the Publications of US 16/771649, 16/771668, 17/283717, 17/283409.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        January 20, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “www.ohara-Inc.co.JP.” Ohara Optical Glass, https://www.ohara-inc.co.jp/assets/en/product/pdf/esftm16.pdf.